Citation Nr: 0401400	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for heart palpitations, 
claimed as chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from May 1999 
to August 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  

The issue involving entitlement to service connection for 
heart palpitations is the subject of a remand which follows 
the Board's decision.  The issue is remanded to the RO via 
the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Service medical records do not reveal that the veteran 
had any complaints, or diagnosis, of hearing loss or tinnitus 
during service.  

2.  The veteran does not have a current hearing loss 
disability within the meaning of VA regulations.

3.  The veteran reports current symptoms of tinnitus.  

4.  The medical evidence of record does not relate the 
veteran's current tinnitus to active service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. §§ 3.303, 3.385 (2003).  

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
new law also imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)(2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the VCAA requires 
that VA notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require VA to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA). 

In this case, VA informed the appellant of the evidence 
needed to substantiate the claims for service connection for 
hearing loss and tinnitus in a letter dated November 2001.  
This letter also informed the appellant of VA's duty to 
assist and which party would be responsible for obtaining 
which evidence.  The Board concludes that the discussion 
therein adequately informed the appellant of the information 
and evidence needed to substantiate the claim, and of VA's 
duty to assist in obtaining evidence, thereby meeting the 
notification requirements of the VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the requirements of the VCAA were met 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate the claims and that no 
additional assistance would aid in further developing the 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

In this case, the RO obtained the veteran's service medical 
records and obtained a VA medical examination and a medical 
opinion related to the claims for service connection for 
hearing loss and tinnitus.  VA has fulfilled its duties to 
inform and assist the appellant with the claim.  Accordingly, 
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources are not warranted.  Any "error" 
to the appellant resulting from this Board decision does not 
affect the merits of the claims or any substantive rights, 
for the reasons discussed above, and is therefore harmless.  
See 38 C.F.R. § 20.1102 (2003).  

II.  Service Connection 

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304 
(2003).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d) (2003); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Sensorineural hearing loss may also be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).

In this case, the determinative issues presented by the claim 
are whether the veteran had hearing loss and/or tinnitus 
during service; whether she has a current hearing loss or 
tinnitus disability; and, if so, whether the current 
disability is etiologically related to military service.  

The veteran claims that she incurred hearing loss and 
tinnitus during active service in the Air Force.  
Specifically she alleges that she was exposed to noise 
without any hearing protection while working on the "flight 
line."  

In March 1999, a service entrance examination of the veteran 
was conducted.  On the report of medical history she indicted 
that she did not have hearing loss or ear trouble.  On 
physical examination she was noted to have "normal ears" by 
the examining physician.  An audiological evaluation was also 
conducted; pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

There is no indication in any of the service medical records 
that the veteran had any complaints of hearing loss or 
tinnitus during service.  A single treatment record dated May 
1999, reveals that the veteran had complaints of ear pain, 
congestion, and diarrhea which was related to a viral 
syndrome.  In July 2001, a medical assessment of the veteran 
was conducted in conjunction with her separation from 
military service.  The veteran did not report having hearing 
loss or tinnitus.  The examining physician noted that there 
were "no health concerns or questions."  

Subsequent to service discharge in June 2002, a VA 
examination of the veteran was conducted.  She indicated that 
she was exposed to noise while working without hearing 
protection while on the flight line during service.  The 
examining audiologist reviewed the veteran's service medical 
records and noted that the veteran's hearing was "well 
within normal limits bilaterally" on entrance examination.  
The veteran reported having intermittent tinnitus which she 
noticed mostly at bedtime.  A VA audiological evaluation was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
15
15
20
25
25

The average pure tone decibel loss at the above frequencies 
was 17.50 for the right ear and 21.25 for the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  


The examining audiologist's diagnosis was that the veteran's 
hearing was "within normal limits bilaterally across the 
rating range."  The audiologist's opinion was that it was 
"less likely than not that the veteran's complaints of 
hearing problems and tinnitus were related to military noise 
exposure."  On the accompanying VA ear examination report, 
dated May 2002, the examining physician's diagnosis was "per 
patient history intermittent tinnitus and stopped up feeling 
in both ears intermittently."  

The preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss as the veteran 
does not have a current hearing loss disability within the 
meaning of the applicable VA regulations.  The results of the 
June 2002 VA audiology evaluation reveal that the veteran's 
hearing is normal and does not meet the criteria for a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

The preponderance of the evidence is also against the 
veteran's claim for service connection for tinnitus.  The 
service medical records do not show any evidence that the 
veteran had complaints, or a diagnosis, of tinnitus during 
service.  On separation medical evaluation, the veteran did 
not report having tinnitus.  The veteran currently reports 
having intermittent tinnitus.  However, the medical opinion 
of the audiologist who conducted the June 2002 VA examination 
was that the veteran's current complaints of tinnitus were 
not related to military service.  As such, service connection 
for tinnitus must be denied.  

ORDER

Service connection for hearing loss is denied.  Service 
connection for tinnitus is denied.  


REMAND

The veteran claims entitlement to service connection for 
heart palpitations and chest pain.  Review of the veteran's 
service medical records reveals several instances where the 
veteran complained of, and was evaluated for, chest pain 
during service.  In May 2002, a VA cardiology examination of 
the veteran was conducted.  The diagnosis rendered on this 
examination report is inadequate.  Specifically, the 
examining physician indicated that a chest x-ray and an 
electrocardiogram were to be conducted and referred to for 
diagnosis.  While the chest x-ray report is of record, the 
electrocardiogram report is not.  There is no indication if 
the electrocardiogram was actually conducted.  Another VA 
cardiology examination of the veteran should be conducted.  
When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The case is remanded for the following actions:

1.  The veteran should be asked to provide 
a list containing the names of all health 
care professionals and/or facilities 
(private and governmental) where she has 
been treated for her claimed heart 
disability since her separation from 
service in 2001.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make arrangements 
in order to obtain all the records of 
treatment from all the sources listed by 
the veteran which are not already on file.  
All information obtained should be made 
part of the file.  The RO should also 
obtain all the records of any treatment at 
VA facilities which are not already on 
file.

2.  The veteran should be accorded the 
appropriate VA examination for heart 
disorders.  The examination should be 
scheduled at VA Medical Center Marion, 
Illinois if possible.  The report of 
examination should include a detailed 
account of all manifestations of the chest 
pain, palpations, and heart disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  
Specifically, an electrocardiogram of the 
veteran should be conducted and the 
examining physician should review the 
results prior to rendering a final 
diagnosis.  

The examining physician is requested to 
review the veteran's service medical 
records and the current examination 
findings and indicate  if the tachycardia 
noted during service is a disability.  
The physician is also requested to offer 
an opinion as to whether any current 
heart disorder found is related to the 
tachycardia noted during service.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.  The report prepared 
should be typed.

3.  The veteran is hereby notified that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should readjudicate the claim 
in light of the evidence received.  If any 
benefit is denied, a supplemental 
statement of the case should be issued and 
the veteran and her representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



